Case 18-31635               Doc 107      Filed 04/03/19 Entered 04/03/19 15:07:22      Desc Main
                                           Document Page 1 of 2
   FILED & JUDGMENT ENTERED
             Steven T. Salata




         April 3 2019


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                       _____________________________
                                                                                 Laura T. Beyer
                                                                         United States Bankruptcy Judge



                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION



                In re:                                                  Case No.: 18-31635



 VR KING CONSTRUCTION, LLC,

                                                                         Chapter 11
              Debtor.




ORDER APPOINTING ATTORNEY FOR DEBTOR IN POSSESSION

Upon the application of V.R. King Construction, LLC, (“Debtor in
Possession”), for leave to employ Counsel, and for sufficient reasons
appearing, the Court finds and concludes as follows:
1. That the Debtor in Possession has made an application for authority to
employ Robert Lewis Jr., of the Lewis Law Firm, P.A., to serve Counsel as
required, as its attorney in this case pursuant to 11 U.S.C. Sections 327 and
1107.
 Case 18-31635             Doc 107           Filed 04/03/19 Entered 04/03/19 15:07:22       Desc Main
                                               Document Page 2 of 2



2. That the employment of an attorney to represent the Debtor in Possession
is in the best interest of the Debtor’s estate,
3. That Robert Lewis, Jr., and other members of the Lewis Law Firm, P.A.,
are disinterested persons, and do not hold or represent an interest adverse to
the estate, and are qualified for employment as Counsel for the Debtor in
Possession under 11 U.S.C. Sections 327 and 1107; and that the
employment of said attorney on a general retainer to represent the Debtor in
possession would be in the best interest of the Debtor’s Estate; therefore it
is:
ORDERED that V.R. King Construction, LLC., the Debtor in Possession is
authorized to retain and employ Robert Lewis, Jr., and such other members
of The Lewis Law Firm, P.A., Raleigh, North Carolina, to advise and direct
the Debtor in Possession in the performance of its duties as such and to
assist the Debtor in Possession generally in procedure, investigation and
other legal aspects in the administration of the estate which may arise
therein.


This Order has been signed electronically.                                   United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.
